Citation Nr: 1332111	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-33 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for costochondritis/ atypical chest pain.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran served on active military duty from January 2000 to January 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the course of appeal, in May 2010, by a signed statement of the Veteran's then authorized representative, the Veteran withdrew his appealed claim for service connection for bilateral hearing loss.  By a September 2010 rating action, a Decision Review Officer at the RO granted service connection for sinusitis and gastroesophageal reflux disease (GERD) with Barrett's esophagitis, and granted an increased evaluation for PTSD to 50 percent disabling effective from the date of receipt of claim for increase.  These actions satisfy or otherwise result in their being no case in controversy for appellate consideration as to the then-appealed claims for service connection for bilateral hearing loss, sinusitis, and GERD with Barrett's esophagitis.  There is thus no remaining appeal as to the claims for service connection for bilateral hearing loss, sinusitis, and GERD with Barrett's esophagitis.  The PTSD increase rating claim remains in appellate status.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran had been scheduled for a Travel Board hearing in February 2013.  However, in February 2013, prior to the date of that hearing, the Veteran's recently appointed authorized representative submitted a request for a continuance and rescheduling of the hearing, based on the need to review the VA claims file.  The representative also then made a request for claims file records.  The records request was processed in August 2013.  Additionally, following some apparent administrative delays, the undersigned Veterans Law Judge in August 2013 granted the requested continuance, with an extension of 60 days from the date of the August 2013 letter.  The Veteran's authorized representative in September 2013 submitted additional evidence in the form of a private vocational assessment.  

There is no indication that the Veteran has withdrawn his request for rescheduling of the Board hearing that had been scheduled for February 2013.  Accordingly, a new Travel Board hearing, to be conducted at the RO, should be scheduled, in furtherance of the Veteran's appealed claims.  See 38 C.F.R. §§ 20.703, 20.1304 (2013).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, as the docket permits.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



